Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, respectively, of U.S. Patent No. 10,171,811 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to an apparatus for performing the method.

Instant claim 1, 17/231,763
Claim 1 of US 11,006,120 B2
An apparatus of decoding a video, the apparatus comprising:
A method of decoding a video, the method comprising:
at least one processor configured to obtain information of the number of reference picture sets from a bitstream, wherein the reference picture sets are included in a sequence parameter set and a reference picture set includes a plurality of reference pictures,
obtaining, by at least one processor, information of the number of reference picture sets from a bitstream, wherein the reference picture sets are included in a sequence parameter set and a reference picture set includes a plurality of reference pictures;
to determine whether an index of a current reference picture set of a current picture is equal to the number of reference picture sets, wherein the number of reference picture sets is based on the information of the number of the reference 


when the index of the current reference picture set of the current picture is equal to the number of reference picture sets, obtaining, by the at least one processor, delta index information about a difference between the index of the current reference picture set of the current picture and an index of a reference reference picture set (reference RPS) of the current picture from the bitstream;
to determine the current reference picture set of the current picture based on the index of the reference RPS of the current picture and a delta RPS which is a difference value between a picture order count (POC) value of a reference picture in the current reference picture set of the current picture and a picture order count (POC) value of a reference picture in the reference RPS of the current picture,
determining, by the at least one processor, the index of the reference RPS based on the delta index information; determining, by the at least one processor, the current reference picture set of the current picture based on the index of the reference RPS of the current picture and a delta RPS which is a difference value between a picture order count (POC) value of a reference picture in the current reference picture set of the current picture and a picture order count (POC) value of a 

and predictive decoding, by the at least one processor, the current picture by using a reference picture included in one of reference picture sets including the current reference picture set of the current picture, and wherein the information of the number of reference picture sets which is obtained from a bitstream is in a sequence parameter set included in the bitstream.



Allowable Subject Matter
Claims 1-6 are allowed over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Zhao US 2013/0188881 A1, and He, US 2013/0208792 A1 at best suggests signaling a “num_ref_pic_sets” in a picture parameter set (Zhao [0046), and signaling “num_short_term_ref_pic_sets”, which is a syntax indicating a number of short-term reference picture sets (RPS), (He Table 31, page 11, which lists the syntax within a Sequence Parameter Set.)  See Office Action for 14/394,820, mailed on 1/30/2018.
Together these references suggest indicating the number of reference picture sets via syntax included in the SPS, as disclosed in He, because the mpeg-4 and HEVC parameter sets allow flexible 
However, neither Zhao nor He teaches or suggests determining a delta index information about a difference between the index of the current reference picture set of the current picture and an index of a reference RPS of the current picture.  In other words Zhao discloses a delta POC value between a current a picture and a POC of a reference picture, but does not disclose determining a delta index between two different reference picture sets, thereby allowing cross-referencing of reference pictures defined in RPS for pictures other than a current picture, without those pictures’ needing to have RPS index value directly defined in the RPS of a current picture with respect to that current picture’s POC value. 
Additionally, the prior art does not disclose or suggest: “wherein a value about the index of the reference reference picture set is smaller than a value about the index of the current reference picture set.”, as in claim 7.
A further search was conducted which failed to yield prior art. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425